PER CURIAM.
In a suit by the appellants for infringement of two patents, the first to John F. Werder, No. 1,762,903 for a self-dispensing liquid package, and the second, a method patent likewise to Werder, No. 1,788,261, the court below held claim No. 10, the single claim of the first patent invalid, and claims 3, 8 and 12 of the second patent, not infringed, and dismissed the bill, and
Upon consideration of the record and the briefs and argument of counsel, it appears to us that the case was correctly decided, and
The District Judge having announced a memorandum opinion, 30 F.Supp. 534, incorporating therein adequate findings of fact and conclusions of law and reasoning which commends itself to us as sufficient in form and content to sustain the conclusion by him reached to which little, if anything, need be added:
It is hereby ordered that the decree dismissing the bill of the appellants be and it is hereby affirmed.